Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjorklund et al “Automatic license plate recognition with convolutional neural networks trained on synthetic data” 2017 IEEE 19th International Workshop on Multimedia Signal Processing (MMSP) December 2017

Re claim 1 Bjorklund discloses An image pattern recognition method, configured to be performed by a processor, comprising: performing a machine learning algorithm to identify a frame of a surface in an image (see section IV part a plate detection  note a neural network returns  bounding boxes of license plates), wherein the surface has a pattern, and an area enclosed by the frame includes the pattern (see abstract note the surface being detected with a license plate with a character pattern); performing a matrix conversion procedure to calibrate a display angle of an image inside the frame (see section IV C After plate detection, we perform an affine transform on each detected platebox to improve the character detector performance. This rectifies the query image so that the predicted corners are at predefined locations, fitting a 

Re claim 2 Bjorklund discloses wherein the frame has a nonlinear turning corner ( See section IV C note that plate box has corners see also figure 3 note that the corners are not linear and “turn” in the sense that the change the direction of the bounding box ).

Re claim 3 Bjorklund discloses wherein the machine learning algorithm is based on a convolutional neural network (CNN) (see abstract note that neural network is a CNN).

Re claim 4 Bjorklund discloses wherein the matrix conversion procedure is perspective transformation(see section IV C After plate detection, we perform an affine transform on each detected platebox to improve the character detector performance. This rectifies the query image so that the predicted corners are at predefined locations, fitting a centered, rectangular template see section IV C note that a matrix is used to perform the affine transformation see also figure 3 note after rectification the affine transformation corrects the perspective of the license plate).

Re claim 5 Bjorklund discloses wherein the frame is a quadrilateral. See section IV A and figure 3 note that the bounding box of the license plate is a quadrilateral.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 6-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorklund in view of Chen US 2021/0295080.

Re claim 6 Bjork discloses 

An image pattern recognition system, comprising: a camera configured to obtain an image n this work, we tackle the challenging problem of ALPR in the case of natural illumination and commodity imaging systems ( see section 1  second paragraph smartphones, IP-based surveillance cameras) with the goal to practically enable low-cost, large-scale deployment ); a processor (see abstract note that a neural network requires a some sort of  processor to perform it  and the method is intended to be performed on a processor) wherein the processor identifies a frame of a surface in the image via a machine learning algorithm (see section IV part a plate detection  note a neural network returns  bounding boxes of license plates), the surface has a pattern, an area enclosed by the frame includes the pattern (see abstract note the surface being detected with a license plate with a character pattern),,


and the processor further performs a pattern recognition procedure to identify the pattern for outputting a recognition information corresponding to the pattern(see section IV  D note that character recognition is performed  to determine the letters in the license plate, note letters are a pattern, see figure 3 note that the output is the license plate characters).;

Although Bjorklund’s method clearly requires a camera and a processor Bjorklund does not expressly disclose An image pattern recognition system, comprising: a camera configured to obtain an image; a processor in communicable connection with the camera to receive the image and performing the license plate recognition and an output device in communicable connection with the processor to receive the recognition information and to present the recognition information. Chen discloses An image pattern recognition system, comprising: a camera configured to obtain an image (see paragraph 34 imaging device ); a processor in communicable connection with the camera to receive the image and performing the license plate recognition ( see paragraph 36 imaging device 120 recognizes license plate text see paragraph 38 note that the processing device is a processor) and an output device in communicable connection with the processor to receive the recognition information and to present the recognition information (see paragraph 41 note that the display displays data after processing). The motivation to combine is to allow one or more operators to control the production and display of the data. Therefore it would have been obvious before the effective 


Re claim 7 Bjorklund discloses wherein the frame has a nonlinear turning corner ( See section IV C note that plate box has corners see also figure 3 note that the corners are not linear and “turn” in the sense that the change the direction of the bounding box ).

Re claim 8 Bjorklund discloses wherein the machine learning algorithm is based on a convolutional neural network (CNN) (see abstract note that neural network is a CNN).

Re claim 9 Bjorklund discloses wherein the matrix conversion procedure is perspective transformation(see section IV C After plate detection, we perform an affine transform on each detected platebox to improve the character detector performance. This rectifies the query image so that the predicted corners are at predefined locations, fitting a centered, rectangular template see section IV C note that a matrix is used to perform the affine transformation see also figure 3 note after rectification the affine transformation corrects the perspective of the license plate).

Re claim 10 Bjorklund discloses wherein the frame is a quadrilateral. See section IV A and figure 3 note that the bounding box of the license plate is a quadrilateral.


Conclusion

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669